Citation Nr: 1423146	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-12 112	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a groin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from August 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2011 and December 2011, this matter was remanded by the Board for further evidentiary development and for due process reasons.  In April 2013, the Veteran testified before the Board at a hearing held at the RO.  

In August 2013 the Board again remanded this matter to the Appeals Management Center (AMC) in Washington, D.C., in order to obtain an authorization from the Veteran and procure all records of treatment from Dr. W. Corsini, and to determine if the Veteran underwent a VA examination at the Saginaw VAMC in 2012 with respect to his groin condition, and if so, obtain any examination records or, if not, or the records were not available, schedule the Veteran for a VA examination.  As explained below, the Board concludes that there has not been substantial compliance with the remand directives set out in August 2013; therefore a remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, review of the record (which is now paperless and includes the Veteran's Virtual VA efolder and VBMS efolder), reveals that remand is necessary for further development and to ensure due process.  

As an initial matter, the Board notes that review of VBMS shows that on September 6, 2013, the Veteran submitted a completed authorization to obtain records regarding Dr. Corsini's treatment for the Veteran in May 2001 at the Huron Memorial Hospital emergency room, and also submitted a copy of these records.  The RO did acknowledge receipt of the Veteran's letter and the completed authorization by listing this in the "Evidence" portion of the November 2013 SSOC (supplemental statement of the case).  However, in the same SSOC, in the "Adjudicative Actions" portion, the RO noted the exact opposite - noting that on September 17, 2013, a letter was sent to the Veteran indicating the need for a new release authorization form for records from Dr. Corsini, but that there had been no response received with release form or records.  Further, in the "Reasons and Bases", the RO again noted that no response had been received from the Veteran for this request for a current authorization or the records.  On remand, receipt of the authorization and records should be noted and considered.

In addition, at his hearing before the Board in April 2013, the Veteran testified that he underwent a VA examination at the Saginaw, Michigan VA Medical Center (VAMC) in 2012, at which time an ultrasound was performed.  Because that VA examination was not of record and based on the Veteran's testimony, in the August 2013 remand, the Board directed that a determination be made as to whether the Veteran underwent such a VA examination, and if so, that the RO obtain a copy of the record of this VA examination.  If the VA examination report was not of record or was not performed, the Veteran was to be scheduled for a VA examination.  

In a letter dated September 7, 2013, the Veteran advised he had received the latest correspondence regarding a lack of information in his case.  In September 17, 2013, the AMC advised the Veteran that if he received any VA treatment he was to provide information regarding this on the enclosed VA Form 21-4138.  On September 19, 2013, the Veteran advised he had answered VA's request for information, and indicated he was seen at the Saginaw VAMC in August 2009.  He also indicated he had called the Saginaw office the last week of September to inquire about an appointment for him that was scheduled for October 1, 2013, and claimed that the woman he spoke to had no idea what the appointment was for, who he was to see, or where he was to report.  He indicated he had a conflict on that day, but that the woman did not reschedule him because she did not know what the appointment was for.  He noted it was a two hour drive for him to attend an appointment at the VA in Saginaw, and that he called to reschedule the appointment but did not get an answer due to the government shutdown.  In the November 2013 SSOC, in the Adjudicative Actions section, there was a notation that on September 20, 2013, there was a "Request for VA examination sent to VAMC Saginaw."  Simply put, the Board finds that it is unclear if an attempt was made to obtain records from the Saginaw VAMC regarding the Veteran's reported appointment in 2012, or to even establish if such records are available.  It appears that an attempt was made to schedule the Veteran for a VA examination on October 1, 2013, and that he was notified of this examination appointment, but that when he attempted to reschedule the examination, the VAMC facility was unaware of the appointment.  In light of the foregoing, this matter must be remanded to afford another opportunity for the AMC to attempt to complete the remand order of August 2013, and to document the efforts made and results obtained in this regard.

Accordingly, the case is REMANDED for the following action:

1. Determine if the Veteran was afforded VA examination at the Saginaw VAMC in 2012 relating to the nature and etiology of his groin condition and its relationship, if any, to his period of service.  A negative reply should be requested.  If so, obtain a copy of that examination report and associate it with the record.  If the VA examination report is not of record, or if the examination was not performed and an opinion was not obtained, request that the Veteran be afforded the examination that was requested as part of the June 2011 remand and that the examiner provide the opinion that was requested as set forth in that remand.  Document all efforts made and results obtained.  

2. Thereafter, readjudicate the Veteran's claim, to specifically include consideration of the records from the emergency room treatment by Dr. W. Corsini in May 2001 that were submitted by the Veteran.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided an SSOC, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

